Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/469,916 and Amendment filed on 06/02/2022.  Claims 1 and 3-13 have been amended.  Claims 2 and 14 have been canceled. Claims 1 and 3-13 remain pending in the application.

EXAMINER’S AMENDMENT
	2.  An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the telephone
interview with Attorney Marc Boillot (registration #56,164) on 06/06/2022.
	The application has been amended as follows:
3. In claim 3 (line 1) replace “claim 2” with — claim 1.--.
4. In claim 4 (line 1) replace “claim 2” with — claim 1.--.




Allowable Subject Matter
5.  Claims 1 and 3-13 are allowed over prior art of record.   
6.  Considered arguments supplied by Applicant in the Response filed on 06/02/2022 as persuasive on the amended claims.
7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851